Citation Nr: 1232458	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a left wrist disability other than degenerative arthritis, including tendonitis and carpal tunnel syndrome, to include as due to service-connected left wrist degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran had active service from August 1996 to August 1999 and from January 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In a December 2011 decision, the RO granted service connection for residuals of a broken/fractured left toe and assigned a zero percent (non-compensable) rating effective November 2, 2005.  Because this is a complete grant of the benefit sought on appeal, an issue relating to a broken/fractured left toe is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997). 

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

Although the Board regrets the additional delay that may be caused by this remand, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As the Board explained in its September 2010 remand, the Veteran seeks service connection for a left wrist disability, including tendonitis and carpal tunnel syndrome.  Service connection currently is in effect for degenerative arthritis of the left wrist evaluated as 10 percent disabling effective August 23, 1999.

Service treatment records dated in January 1999 note that the Veteran complained of left wrist pain as a result of a falling injury.  Service treatment records dated in March 1999 note that following magnetic resonance imaging (MRI) of the Veteran's left wrist, a clinician found two or three subchondral cysts in the capitates bone, which may represent underlying degenerative changes.

A March 2007 VA treatment record notes that the Veteran has hand and wrist pain due to tendonitis versus carpal tunnel syndrome.

Based on the foregoing, the Veteran was provided with VA examination of her left wrist in January 2011.  The examiner noted that the Veteran was scheduled for an electromyography (EMG) and nerve conduction test to confirm or eliminate a finding of carpal tunnel syndrome but she was not present for the test.  The January 2011 VA examiner concluded that:

There is no tendonitis in the left wrist.  Without knowing whether or not she has a peripheral neuropathy such as carpal tunnel syndrome or Guyon's canal syndrome in the left wrist, because of the lack of EMG diagnostic testing, I would not be able to render an opinion as to whether or not it is related to her claimed disability from active service.

A review of the record shows that the Veteran has moved frequently during the pendency of this appeal and mail from VA to the Veteran has been returned as undeliverable.  Furthermore, the record shows that the New Hampshire mailing address to which VA sent the Veteran's supplemental statement of the case in November 2011 is not the same as the new address in South Carolina that the Veteran provided VA in December 2011.

Because the Veteran has informed VA of her new mailing address, and because VA must provide reasonable tests and other examinations necessary to render a meaningful medical opinion when its duty to provide a medical examination is triggered, the Veteran should be scheduled for the requested EMG and nerve conduction testing of her left wrist.  See Daves v. Nicholson, 21 Vet App 46 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner)).

The Veteran is advised that the provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  The Veteran is informed that failure to report to the scheduled examination (in this case, EMG and nerve conduction testing of her left wrist) without good cause may result in denial of the claim.  Id; see also 38 C.F.R. § 3.326(a); Dusek v. Derwinski, 2 Vet. App. 519 (1992) (finding that it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits); Olson v. Principi, 3 Vet. App. 480 (1992) (finding that Veterans must be prepared to meet their obligations by cooperating with VA efforts to provide an adequate medical examination); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  In addition, the Veteran is requested to contact the VA Medical Center where the examination is scheduled immediately if she discovers, for any reason, that she cannot appear for a scheduled examination.  See 38 C.F.R. § 3.655.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for a left wrist disability other than degenerative arthritis, including tendonitis and carpal tunnel syndrome, since her separation from active service.  Obtain all VA treatment records which have not been obtained already, to include any records from VA Medical Centers in Tucson, Arizona, Manchester, New Hampshire, and White River Junction, Vermont, dated from January 2011 to the present.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, schedule the Veteran for EMG and nerve conduction testing of the left wrist as requested by the January 2011 VA examiner.  Once this testing has been completed, the test results should be forward to the January 2011 VA examiner or, if that examiner is not available, to another qualified VA examiner to provide an opinion concerning the nature and etiology of the Veteran's left wrist disability other than degenerative arthritis.  The claims file and a copy of this remand also must be made available to the examiner for review.  Based on a review of the Veteran's claims file, the examiner must identify any left wrist disabilities other than degenerative arthritis, including tendonitis and carpal tunnel syndrome, currently experienced by the Veteran.  With respect to each left wrist disability identified, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's active service, to include the left wrist disorders documented in her January 1999 and March 1999 service treatment records.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified left wrist disability was caused or aggravated (permanently worsened) by the Veteran's service-connected degenerative arthritis of the left wrist.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

